DETAILED ACTION
Election/Restriction
Applicant's election without traverse of claims 1-7 in the reply filed on 5/20/21 is acknowledged.   Accordingly, claims 8-20 should be cancelled in the next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerrigan et al (6,134,107).
Kerrigan et al in figures 1-4 disclose a housing for an electronic device 23, comprising: a body 13 having an exterior surface 17 and a second (inner) surface disposed opposite the exterior surface at least partially defining an interior volume; the body defining a first repeating pattern of apertures 213 extending from the exterior surface to the second surface; and a component 15 defining a second repeating pattern of apertures 209, the component positioned adjacent to the second surface (figure 4); wherein the first repeating pattern of apertures and the second repeating pattern of apertures combine to define an open area of at least about 70% component into the aperture (figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerrigan et al in view of Tuttle et al (6,646,867).
Kerrigan et al had been discussed but fail to teach the component is bonded to the second surface by a pressure sensitive adhesive and the second repeating pattern of apertures comprises a pattern of circular apertures.  However, Tuttle et al teach the component 150 is attached to the  surface 130 and the plurality of apertures 170,180 comprises a pattern of circular apertures (figure 1).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Kerrigan et al with the component is bonded to the second surface by a pressure sensitive adhesive and the second repeating pattern of apertures comprises a pattern of circular apertures for the purpose of optimizing its ability to remove heat from the electronic device.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Hardt, Corcoran, Jr. et al., Lin, Deng and Kirkpatrick are cited as of interested and illustrated a similar structure to an electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845